PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/109,559
Filing Date: 1 Jul 2016
Appellant(s): Bennett et al.



__________________
Louis Woo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 21, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 3, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 11, 14, 17, 18, 20, 21, 24-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al. (US 6,581,596).
Regarding Claim 11, Truitt discloses a respiratory therapy apparatus including a therapy device (apparatus of Fig 1) having a breathing inlet (38, Fig 1) that enables a patient to inhale and exhale through the therapy device (38 of 42 allows patient to breathe into patient circuit 36, Column 4, Lines 6-14) and an oscillating mechanism (46, Fig 1) movable to produce an oscillating resistance (repeated opening and closing of the valve which produces pressure spikes, 46 moves from open to closed position, Column 4, Lines 26-36) to breathing through the therapy device, the therapy device having a plurality of different operation settings (valve assembly operates between two positions: open position and closed position, Column 4, Lines 1-10; mode selection switch allows choice of mode: secretion clearance mode and spirometer mode, Column 2, Lines 62-67 and Column 3, Lines 1-5; adjustment of the rate at which the valve opens and closes can be done by 58, Column 4, Lines 60-67; different operation settings are set by the rotation of 58).
The current embodiment of Truitt fails to disclose an oscillating mechanism movable to produce an oscillating resistance to breathing through the therapy device as long as sufficient expiratory pressure is applied to the oscillating mechanism by the patient during his exhalation breathing, the apparatus includes pressure and flow sensors responsive to gas pressure and flow 
However, Truitt teaches different embodiments of the apparatus including an oscillating mechanism movable to produce an oscillating resistance to breathing through the therapy device as long as sufficient expiratory pressure is applied to the oscillating mechanism by the patient during his exhalation breathing (oscillation of the valve can be controlled to only occur during a patient’s exhalation, whether or not sufficient expiratory pressure is applied is determined by the flow direction sensing elements, Column 11, Lines 62-67 and Column 12, Lines 8-19; operation of the device can be controlled based on the data from the sensing elements, Column 13, Lines 63-67; Column 14, Lines 1-10), the apparatus includes pressure and flow sensors (206, Fig 13; more than one sensor 214 can be added, Column 13, Lines 4-7; contemplates measuring the pressure of gas within the patient circuit, Column 13, Lines 19-24; flow and pressure sensors can be provided in the housing, Column 13, Lines 25-29) responsive (206 and 214 measure flow of gas and measure pressure drop, Column 13, Lines 12-18) to gas pressure and flow produced by the patient, and a processor (50, Fig 1) connected to (sensors communicate data to the control unit 50, Column 13, Lines 43-47) receive output signals (data coming from the sensors, Column 13, Line 45) of the pressure and flow sensors and arranged to correlate the output signals (control 
Truitt also teaches the invention is not limited to the disclosed embodiments and can cover modifications and equivalent arrangements (Column 14, Lines 46-53).  Furthermore, Truitt teaches the valve 208 can correspond to any of the above described valves including 46 of Fig 1 (Column 13, Lines 7-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add flow and pressure sensors and an input/output device, as taught by Truitt, since the invention is not limited to the disclosed embodiments and can cover modifications and equivalent arrangements (Column 14, Lines 46-53).  Furthermore, Truitt teaches the valve 208 can correspond to any of the above described valves including 46 of Fig 1 (Column 13, Lines 7-12).
Regarding Claim 14, as modified with Truitt in Claim 11, Truitt teaches the feedback device is arranged to produce a visual feedback (patient can see the input/output device, Column 13, Lines 58-62; speed control input can be a touch screen display, keypad, or a combination, Column 5, Lines 3-9; input/output device can be used to display, download, or communicate information to a user, Column 14, Lines 30-33).
Regarding Claim 17, Truitt teaches the pressure and flow sensors are located (flow sensor is provided in the patient circuit, Column 13, Lines 1-4; flow and pressure sensors are provided inside the housing containing patient circuit and control valve, Column 13, Lines 25-29) in the region of a breathing inlet (36, Fig 1) of the therapy device.

Regarding Claim 20, Truitt teaches the processor is arranged to record the settings used for each therapy session (control circuit can sense and collect data concerning operation of device including oscillation frequency and average oscillation frequency set by user, Column 14, Lines 34-40).
Regarding Claim 21, Truitt discloses a therapy device (apparatus of Fig 1) having a breathing inlet (38, Fig 1) that enables a patient to inhale and exhale (38 of 42 allows patient to breathe into patient circuit 36, Column 4, Lines 6-14) along an airflow path (44, Fig 1) through the therapy device; an oscillating mechanism (46, Fig 1) mounted along the airflow path of the therapy device (46 is mounted along the path 44, Fig 1) and arranged to be exposed to breathing by the patient (46 is exposed to breathing going through 38 and 36, Fig 1), the oscillating mechanism is arranged to produce an oscillating resistance (repeated opening and closing of the valve which produces pressure spikes, 46 moves from open to closed position, Column 4, Lines 26-36); adjustment means (58, Fig 1) at the therapy device adapted to provide a plurality of different operation settings for the therapy device mode (adjustment of the rate at which the valve opens and closes can be done by 58, Column 4, Lines 60-67; different operation settings are set by the rotation of 58).
Truitt fails to disclose the oscillating mechanism is movable only by the breathing of the patient and arranged to produce an oscillating resistance as long as the patient keeps applying sufficient expiratory pressure during his exhalation breathing; pressure and flow sensors mounted to the therapy device to be responsive to gas pressure and flow produced by the 
However, Truitt teaches different embodiments of the apparatus including the oscillating mechanism is movable only by the breathing of the patient and arranged to produce an oscillating resistance as long as the patient keeps applying sufficient expiratory pressure during his exhalation breathing (oscillation of the valve can be controlled to only occur during a patient’s exhalation, whether or not sufficient expiratory pressure is applied is determined by the flow direction sensing elements, Column 11, Lines 62-67 and Column 12, Lines 8-19; operation of the device can be controlled based on the data from the sensing elements, Column 13, Lines 63-67; Column 14, Lines 1-10); pressure and flow sensors (206, Fig 13; more than one sensor 214 can be added, Column 13, Lines 4-7; contemplates measuring the pressure of gas within the patient circuit, Column 13, Lines 19-24; flow and pressure sensors can be provided in the housing, Column 13, Lines 25-29) mounted to the therapy device (206 and 214 are mounted to device 210, Fig 13) to be responsive (206 and 214 measure flow of gas and measure pressure drop, Column 13, Lines 12-18) to gas pressure and flow produced by the breathing of the patient; 
Truitt also teaches the invention is not limited to the disclosed embodiments and can cover modifications and equivalent arrangements (Column 14, Lines 46-53).  Furthermore, Truitt teaches the valve 208 can correspond to any of the above described valves including 46 of Fig 1 (Column 13, Lines 7-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add flow and pressure sensors and an input/output device, as taught by Truitt, since the invention is not limited to the disclosed embodiments and can cover modifications and equivalent arrangements (Column 14, Lines 46-
Regarding Claim 24, Truitt teaches the adjustment means is a dial (58 is a dial, Fig 1) adapted to control the operation settings of the therapy device to adjust the resistance to flow of air through the device (adjustment of the rate at which the valve opens and closes can be done by 58, Column 4, Lines 60-67; different operation settings are set by the rotation of 58) for maximum therapeutic benefit to the patient.
Regarding Claim 25, Truitt teaches the feedback device is arranged to produce a visual feedback (patient can see the input/output device, Column 13, Lines 58-62; speed control input can be a touch screen display, keypad, or a combination, Column 5, Lines 3-9; input/output device can be used to display, download, or communicate information to a user, Column 14, Lines 30-33).

Regarding Claim 27, Truitt teaches the pressure and flow sensors are located in the region of a breathing inlet (the end where 212 enters the device, Fig 13) of the therapy device (214 is located in the region where the patient is breathing into the device or the patient end as indicated by the flow arrow 212, Fig 13).
Regarding Claim 28, Truitt teaches the processor includes artificial intelligence software (The software of the control circuit 50 controls the operation of the device based on information collected from the sensors, Column 13, Lines 63-67 and Column 14, Lines 1-10).
Regarding Claim 29, Truitt teaches the processor is arranged to record the settings used for each therapy session (control circuit can sense and collect data concerning operation of .
Claims 11, 14, 17-22, 24, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi et al. (US 2003/0234017) in view of Truitt et al. (US 6,581,596).
Regarding Claim 11, Pelerossi discloses a respiratory therapy apparatus including a therapy device (apparatus of Fig 1) having a breathing inlet (inlet of 202, Fig 1) that enables a patient to inhale and exhale through the therapy device (202 is where patient discharges expiratory air, paragraph 0026) and an oscillating mechanism (440 and 447, Fig 2) movable to produce an oscillating resistance (rocker assembly 400 periodically closes discharge opening 203, paragraph 0025; 487 is periodically closed and re-opened with pivotal movement from 447 in to and out therefrom, paragraph 0030, Lines 6-16) to breathing through the therapy device as long as sufficient expiratory pressure is applied to the oscillating mechanism by the patient during his exhalation breathing (the oscillatory rocker is expiratory air driven, paragraph 0022, Lines 5-10), the therapy device having a plurality of different operation settings (the rocker assembly 400 has two operation settings: one setting when the discharge opening 203 is closed by 447 and one when the discharge opening 203 is open by 447, paragraph 0030, Lines 6-16; magnitude and frequency of oscillatory expiratory air pressure can be adjusted by 350, paragraph 0023; the different operation settings being determined by the turning of 350).
Pelerossi fails to disclose the apparatus includes pressure and flow sensors responsive to gas pressure and flow produced by the patient, and a processor connected to receive output signals of the pressure and flow sensors and arranged to correlate the output signals from the pressure and flow sensors with prescribed values, that the processor is arranged to provide an output to a feedback device in accordance with the extent to which the output signals correlate 
However, Truitt, of the same field of endeavor, teaches a device including pressure and flow sensors (206, Fig 13; more than one sensor 214 can be added, Column 13, Lines 4-7; contemplates measuring the pressure of gas within the patient circuit, Column 13, Lines 19-24; flow and pressure sensors can be provided in the housing, Column 13, Lines 25-29) responsive (206 and 214 measure flow of gas and measure pressure drop, Column 13, Lines 12-18) to gas pressure and flow produced by the patient, and a processor (50, Fig 1) connected to (sensors communicate data to the control unit 50, Column 13, Lines 43-47) receive output signals (data coming from the sensors, Column 13, Line 45) of the pressure and flow sensors and arranged to correlate the output signals (control of operation of device based on information collected by the sensors, Column 13, Lines 63-67 and Column 14, Lines 1-10) from the pressure and flow sensors with prescribed values (prescribed values must exist in order to determine changes in rate of oscillation based on changes in flow rate, Column 13, Lines 63-67 and Column 14, Lines 1-10; prescribed values regarding rate of oscillation made by the patient via the rotatable knob 58, Column 4, Lines 60-67), that the processor is arranged to provide an output (collection of data coming from the sensors, Column 13, Lines 50-58; sensors communicate data to the control unit 50, Column 13, Lines 43-47) to a feedback device (input/output device, Column 13, Lines 58-62) in accordance with the extent to which the output signals correlate (patient can make a determination of how the signals correlate to the prescribed values based on the displayed data, Column 13, Lines 58-65) with the prescribed values, and that the feedback device is arranged to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add pressure sensors (Truitt: 214, Fig 13), flow sensors (Truitt: 206, Fig 13), and a processor (Truitt: 50, Fig 1) into the breathing circuit of 
Regarding Claim 14, as modified with Pelerossi-Truitt combination in Claim 11, Pelerossi-Truitt combination teaches the feedback device is arranged to produce a visual feedback (Truitt: patient can see the input/output device, Column 13, Lines 58-62; speed control input can be a touch screen display, keypad, or a combination, Column 5, Lines 3-9; input/output device can be used to display, download, or communicate information to a user, Column 14, Lines 30-33).
Regarding Claim 17, Pelerossi-Truitt combination teaches the pressure and flow sensors are located (Truitt: flow sensor is provided in the patient circuit, Column 13, Lines 1-4; flow and pressure sensors are provided inside the housing containing patient circuit and control valve, Column 13, Lines 25-29) in the region of a breathing inlet (Pelerossi: 200, Fig 2) of the therapy device.
Regarding Claim 18, Pelerossi-Truitt combination teaches the processor includes artificial intelligence software (Truitt: The software of the control circuit 50 controls the operation of the device based on information collected from the sensors, Column 13, Lines 63-67 and Column 14, Lines 1-10).
Regarding Claim 19, Pelerossi-Truitt combination teaches a rocker arm (Pelerossi: 440 and 447, Fig 2) arranged to open and close (Pelerossi: rocker assembly 400 periodically closes 
Regarding Claim 20, Pelerossi-Truitt combination teaches the processor is arranged to record the settings used for each therapy session (Truitt: control circuit can sense and collect data concerning operation of device including oscillation frequency and average oscillation frequency set by user, Column 14, Lines 34-40).
Regarding Claim 21, Pelerossi discloses a therapy device (apparatus of Fig 1) having a breathing inlet (inlet of 202, Fig 1) that enables a patient to inhale and exhale (202 is where patient discharges expiratory air, paragraph 0026) along an airflow path (airflow path going into the apparatus of Fig 1) through the therapy device; an oscillating mechanism (440 and 447, Fig 2) mounted along the airflow path (rocker assembly along the airflow path, paragraph 0026) of the therapy device and arranged to be exposed to breathing by the patient (rocker assembly is exposed to patient discharging expiratory air, paragraph 0026), the oscillating mechanism is movable only by the breathing of the patient (the oscillatory rocker is expiratory air driven, paragraph 0022, Lines 5-10) and arranged to produce an oscillating resistance (rocker assembly 400 periodically closes discharge opening 203, paragraph 0025; 487 is periodically closed and re-opened with pivotal movement from 447 in to and out therefrom, paragraph 0030, Lines 6-16) as long as the patient keeps applying sufficient expiratory pressure during his exhalation breathing (the oscillatory rocker is expiratory air driven, paragraph 0022, Lines 5-10); adjustment means (350, Fig 1) at the therapy device adapted to provide a plurality of different operation settings for the therapy device (magnitude and frequency of oscillatory expiratory air 
Pelerossi fails to disclose pressure and flow sensors mounted to the therapy device to be responsive to gas pressure and flow produced by the breathing of the patient; a processor in communication with the pressure and flow sensors to receive output signals representative of the pressure and flow produced by the pressure and flow sensors, the processor correlating the output signals from the pressure and flow sensors with prescribed values to produce an output that is adapted to confirm correct use or indicate incorrect use of the therapy device by the user; and a feedback device in communication with the processor for receiving the output from the processor, the feedback device arranged to provide a feedback signal to the patient to inform the patient whether the patient  is correctly using the therapy device, the feedback device further arranged to mitigate the patient’s incorrect use of the therapy device by informing the patient to change the patient’s breathing through the therapy device or to readjust the operation setting of the therapy device.
However, Truitt, of the same field of endeavor, teaches a device including pressure and flow sensors (206, Fig 13; more than one sensor 214 can be added, Column 13, Lines 4-7; contemplates measuring the pressure of gas within the patient circuit, Column 13, Lines 19-24; flow and pressure sensors can be provided in the housing, Column 13, Lines 25-29) mounted to the therapy device (206 and 214 are mounted to device 210, Fig 13) to be responsive (206 and 214 measure flow of gas and measure pressure drop, Column 13, Lines 12-18) to gas pressure and flow produced by the breathing of the patient; a processor (50, Fig 1) in communication with the pressure and flow sensors (sensors communicate data to the control unit 50, Column 13, Lines 43-47) to receive output signals (data coming from the sensors, Column 13, Line 45) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add pressure sensors (Truitt: 214, Fig 13), flow sensors (Truitt: 206, Fig 13), and a processor (Truitt: 50, Fig 1) into the breathing circuit of Pelerossi (Pelerossi: 200, Fig 2) and have the processor communicate with a feedback device (Truitt: input/output device, Column 13, Lines 58-62), as taught by Truitt, to allow for data collection of pulmonary function during use, to combine a high frequency pressure oscillation device and a spirometer into one single unit (Truitt: Column 12, Lines 51-61), and to monitor the 
Regarding Claim 22, Pelerossi-Truitt combination teaches the oscillating mechanism includes a rocker arm (Pelerossi: 440 and 447, Fig 2) having a valve element (Pelerossi: 447, Fig 2) that is adapted to open and close (Pelerossi: rocker assembly 400 periodically closes discharge opening 203, paragraph 0025; 487 is periodically closed and re-opened with pivotal movement from 447 in to and out therefrom, paragraph 0030, Lines 6-16) an outlet (Pelerossi: 203 and 487, Fig 2) during exhalation breathing by the patient.
Regarding Claim 24, Pelerossi-Truitt combination teaches the adjustment means is a dial (Pelerossi: 350 is a dial, Fig 1) adapted to control the operation settings (Pelerossi: rotation of 350 controls frequency of oscillation, paragraph 0036, Lines 6-9) of the therapy device to adjust the resistance to flow of air through the device (Pelerossi: magnitude and frequency of oscillatory expiratory air pressure can be adjusted by 350, paragraph 0023; the different operation settings being determined by the turning of 350) for maximum therapeutic benefit to the patient.
Regarding Claim 25, Pelerossi-Truitt combination teaches the feedback device is arranged to produce a visual feedback (Truitt: patient can see the input/output device, Column 13, Lines 58-62; speed control input can be a touch screen display, keypad, or a combination, Column 5, Lines 3-9; input/output device can be used to display, download, or communicate information to a user, Column 14, Lines 30-33).
Regarding Claim 27, Pelerossi-Truitt combination teaches the pressure and flow sensors are located in the region of a breathing inlet (Truitt: the end where 212 enters the device, Fig 13) 
Regarding Claim 28, Pelerossi-Truitt combination teaches the processor includes artificial intelligence software (Truitt: The software of the control circuit 50 controls the operation of the device based on information collected from the sensors, Column 13, Lines 63-67 and Column 14, Lines 1-10).
Regarding Claim 29, Pelerossi-Truitt combination teaches the processor is arranged to record the settings used for each therapy session (Truitt: control circuit can sense and collect data concerning operation of device including oscillation frequency and average oscillation frequency set by user, Column 14, Lines 34-40).
Claims 12, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi et al. and Truitt et al. as applied to Claims 11 and 21 above, and further in view of Harvie (US 2003/0189492).
Regarding Claim 12, Pelerossi-Truitt combination teaches the claimed invention of Claim 11.  Pelerossi-Truitt combination fails to teach an actuator controlled by the output of the processor to adjust the position of a member arranged to control the operation settings of the therapy device.
However, Harvie, reasonably pertinent to the problem of the automating the dial for precise control, teaches an actuator (small motor or solenoid, paragraph 0035, Lines 1-2) controlled by (electronic control unit 1 provides signal to motor to control regulator dial 3, paragraph 0035, Lines 3-11) the output of the processor (electronic control unit 1, Fig 1; paragraph 0035, Lines 3-4) to adjust the position of a member (regulator dial 3, Fig 1; paragraph 0035, Lines 2-3) arranged to control the operation settings (dial controls flow of oxygen, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a small motor (Harvie: paragraph 0035, Lines 1-2) in connection with the dial from the inside (Pelerossi: 350, Figs 7 and 11) to cause rotation of the dial by the processor (Truitt: 50, Fig 1), as taught by Harvie, to control the dial with greater precision via a controller based on real-time needs of a user (Harvie: paragraph 0014, Lines 5-15), maximize benefits to user (Harvie: paragraph 0014, Lines 5-15), minimize risks of injury from use (Harvie: paragraph 0014, Lines 5-15), make the device simpler to use, and to allow the adjustment of dial to be remotely controlled without direct manual input from the user.  It is noted that this feature would be particularly useful for users who lack muscle strength or control in the hands or for users who cannot manually operate the device properly.  Additionally, it is noted that Pelerossi-Truitt combination teaches that the operation of the device including the oscillation frequency, duty cycle, and amount of flow restriction by the flow restricting valve can be automatically controlled based on data collected from the sensors (Truitt: Column 13, Lines 63-67 and Column 14, Lines 1-10).
Regarding Claim 13, Pelerossi-Truitt-Harvie combination teaches a member (Pelerossi: 350, Fig 1) arranged to control the operation settings (Pelerossi: rotation of 350 controls 
Regarding Claim 23, Pelerossi-Truitt combination teaches the claimed invention of Claim 21.  Pelerossi-Truitt combination fails to teach an actuator controlled by the output of the processor to cause the adjustment means to control the operation settings of the therapy device.
However, Harvie, reasonably pertinent to the problem of the automating the dial for precise control, teaches an actuator (small motor or solenoid, paragraph 0035, Lines 1-2) controlled by (electronic control unit 1 provides signal to motor to control regulator dial 3, paragraph 0035, Lines 3-11) an output of a processor (electronic control unit 1, Fig 1; paragraph 0035, Lines 3-4) to cause an adjustment means (regulator dial 3, Fig 1; paragraph 0035, Lines 2-3)  to control the operation settings (dial controls flow of oxygen, paragraph 0035, Lines 3-11) of a therapy device (apparatus of Fig 1) to control the dial with greater precision via a controller based on real-time needs of a user (paragraph 0014, Lines 5-15), maximize benefits to user (paragraph 0014, Lines 5-15), minimize risks of injury from use (paragraph 0014, Lines 5-15), make the device simpler to use, and to allow the adjustment of dial to be remotely controlled without direct manual input from the user.  It is noted that this feature would be particularly useful for users who lack muscle strength or control in the hands or for users who cannot manually operate the device properly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a small motor (Harvie: paragraph 0035, Lines 1-2) in connection with the dial from the inside (Pelerossi: 350, Figs 7 and 11) to cause rotation of the dial by the processor (Truitt: 50, Fig 1), as taught by Harvie, to control the dial with greater precision via a controller based on real-time needs of a user (Harvie: paragraph .
Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi et al. and Truitt et al. as applied to Claims 11 and 21 above, and further in view of Christopher et al. (US 2008/0178880).
Regarding Claim 15, Pelerossi-Truitt combination teaches the claimed invention of Claim 11.  Pelerossi-Truitt combination fails to teach the feedback device is arranged to produce an audible feedback.
However, Christopher, of the same field of endeavor, teaches an open system that provides breath-synchronized, flow-targeted ventilation to augment respiration (Abstract) including a feedback device (40, Fig 1) is arranged to produce an audible feedback (40 allows user to select default or custom pressure limits and any pressure exceeding the limit will be dissipated with appropriate audible alarm 42, paragraph 0072) to alert the user via audio when a limit or threshold has been exceeded (paragraph 0072) and since audible feedback is a known way of notifying the user.

Regarding Claim 26, Pelerossi-Truitt combination teaches the claimed invention of Claim 21.  Pelerossi-Truitt combination fails to teach the feedback device is arranged to produce an audible feedback.
However, Christopher, of the same field of endeavor, teaches an open system that provides breath-synchronized, flow-targeted ventilation to augment respiration (Abstract) including a feedback device (40, Fig 1) is arranged to produce an audible feedback (40 allows user to select default or custom pressure limits and any pressure exceeding the limit will be dissipated with appropriate audible alarm 42, paragraph 0072) to alert the user via audio when a limit or threshold has been exceeded (paragraph 0072) and since audible feedback is a known way of notifying the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an audible alarm to the device, as taught by Christopher, to alert the user via audio when a limit or threshold has been exceeded (Christopher: paragraph 0072) and since audible feedback is a known way of notifying the user.  It is clear that audible and visual alarms are well known in the art and are common ways of alerting the user about the collected data of the device.
Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al. as applied to Claims 11 and 21 above, and in view of Christopher et al. (US 2008/0178880).
Regarding Claim 15, Truitt teaches the claimed invention of Claim 11.  Truitt fails to teach the feedback device is arranged to produce an audible feedback.
However, Christopher, of the same field of endeavor, teaches an open system that provides breath-synchronized, flow-targeted ventilation to augment respiration (Abstract) including a feedback device (40, Fig 1) is arranged to produce an audible feedback (40 allows user to select default or custom pressure limits and any pressure exceeding the limit will be dissipated with appropriate audible alarm 42, paragraph 0072) to alert the user via audio when a limit or threshold has been exceeded (paragraph 0072) and since audible feedback is a known way of notifying the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an audible alarm to the device, as taught by Christopher, to alert the user via audio when a limit or threshold has been exceeded (Christopher: paragraph 0072) and since audible feedback is a known way of notifying the user.  It is clear that audible and visual alarms are well known in the art and are common ways of alerting the user about the collected data of the device.
Regarding Claim 26, Truitt teaches the claimed invention of Claim 21.  Truitt fails to teach the feedback device is arranged to produce an audible feedback.
However, Christopher, of the same field of endeavor, teaches an open system that provides breath-synchronized, flow-targeted ventilation to augment respiration (Abstract) including a feedback device (40, Fig 1) is arranged to produce an audible feedback (40 allows 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an audible alarm to the device, as taught by Christopher, to alert the user via audio when a limit or threshold has been exceeded (Christopher: paragraph 0072) and since audible feedback is a known way of notifying the user.  It is clear that audible and visual alarms are well known in the art and are common ways of alerting the user about the collected data of the device.

(2) Response to Argument
Appellant’s arguments regarding the rest of the 35 USC 103 rejections have been fully considered but they are not persuasive.
Regarding the prior art Truitt, Appellant argues that the operation of the valve assembly of the Truitt device is not dependent on the breathing of the patient and believes there is no suggestion in Truitt that the data collected from the patient is provided as a feedback signal to indicate to the patient that they’re correctly or incorrectly using the device and adjust the exhalation accordingly.  Appellant then argues that the user is not the same as the patient.  Appellant lastly argues that Truitt does not have the structure to perform the functions claimed and that the processor and feedback device of Truitt are not capable of performing the function claimed (Argument: Pages 5-11).
Examiner respectfully disagrees with this argument.  In Claim 11, Appellant is not explicitly mentioning about whether or not the device is dependent or independent on the patient’s breathing.  Claim 11 merely recites that an oscillating resistance is produced as long as sufficient expiratory pressure is applied to the oscillating mechanism by the patient during his exhalation breathing.  This claim limitation is already taught by Truitt.  Specifically, Truitt teaches the oscillation of the valve can be controlled to only occur during a patient’s exhalation and that whether or not sufficient expiratory pressure is applied can be determined by flow direction sensing elements (Truitt: Column 11, Lines 62-67 and Column 12, Lines 8-19).  Additionally, Truitt does have details about the device responding to the patient’s breathing.  Truitt also teaches that the flow sensor and pressure sensor can collect data including the patient’s breathing rate, tidal volume, flow rate, level of pressure spikes, changes in flow, and other pulmonary information associated with the flow of gas to the patient (Truitt: Column 13, Lines 48-62).  
Regarding the feedback device, Appellant argues that there is no description that the input/output device of Truitt is providing a feedback signal to the patient to indicate whether or not they’re using the device correctly (Arguments: Page 11).
Examiner respectfully disagrees with this argument.  As stated in previous arguments above, the claim limitation is broad and is not stating the feedback signal is a direct notification, voice line, or prompt that explicitly tells the patient they’re using the device correctly or not.  See previous arguments for more details.
Regarding the flow sensor, Appellant argues that the flow sensor is not located at the region of the breathing inlet (Arguments: Page 12).
Examiner respectfully disagrees with this argument.  Truitt teaches that the pressure and flow sensors are provided (Truitt: flow sensor is provided in the patient circuit, Column 13, Lines 1-4; flow and pressure sensors are provided inside the housing containing patient circuit and control valve, Column 13, Lines 25-29) in the patient circuit (Truitt: 36, Fig 1) which Examiner is considering the region of the breathing inlet of the device.  As shown in Fig 13, the flow sensor 214 is in the region of the breathing inlet of the therapy device 210 since it is getting input from the patient via 212 (Truitt: Fig 13).  Further, flow sensor 206 is also getting breathing input from the valve 208.  The existence of 214 and 206 and the option of having one or more flow sensors shows that there can be multiple flow sensors and the flow sensors can be positioned in different locations throughout the device.  Therefore, Truitt meets the claim limitations of Claim 17 and 27.

Examiner respectfully disagrees with this argument.  There is no mention of a ROM or RAM in Truitt and it is unclear where these implications are coming from.  The broadest reasonable interpretation of artificial intelligence is the capability of a machine to imitate intelligent human behavior.  Truitt discloses that the data collected can be used to control the operation of the device (Truitt: Column 13, Lines 63-67; Column 14, Lines 1-10).  Truitt provides examples of the operation of the device with this automated system.  The fact that the device is adjusting the device’s operation based on sensor data without the intervention of the human to adjust the operation shows that the device has some form of artificial intelligence.  The device is imitating the human’s adjustments by reacting to the sensor data.  It appears Appellant is viewing the claim limitations of Claim 18 and 28 more narrowly than what is actually claimed.
Regarding prior art Pelerossi, Appellant argues Pelerossi and Truitt are directed to devices with different structures and different ways of removing secretions.  Appellant also argues that Examiner has not provided a proper motivation and that Truitt’s control of the valve assembly is independent of the patient (Arguments: Pages 12-14).
Examiner respectfully disagrees with this argument.  As stated in previous arguments, it is shown that the device of Truitt responds to the patient’s breathing.  Both Pelerossi and Truitt have to deal with therapy devices that provide an oscillation to the patient and are of the same field of endeavor.  Truitt is only incorporating electrical components to the device of Pelerossi.  There is already a reasonable motivation to combine the two since adding these electrical components allow for data collection to assess a patient’s usage of the device. There is nothing in Truitt or Pelerossi that would restrict the two from being combined.

Examiner respectfully disagrees with this argument.  As stated before in previous Office Actions, Harvie is only relied upon to teach that the dial can be automated (Harvie: paragraph 0035).  The use behind automating the dial is that it makes it easier to adjust the dial with more precision especially if the user has low hand coordination or cannot use their hands to adjust the dial.  
Regarding prior art Christopher, Appellant argues that Christopher is not the same field of endeavor and discusses about a tracheostomy tube.  Appellant then argues that Christopher is not combinable with Truitt and Pelerossi and that the audible feedback in Claims 15 and 26 is different from the audio alarm of Christopher (Arguments: Pages 15-16).
Examiner respectfully disagrees with this argument.  Christopher is only relied upon to show it is obvious to use an audible alarm with the device of Pelerossi-Truitt to notify the user of a limit or threshold has been exceeded (Christopher: paragraph 0072).  The other structures of Christopher are not being combined, only the audible alarm.  Additionally, as shown by Christopher, it is well known in the art to use audible and visual alarms to the alert the user about collected data from the device.  Appellant appears to be attacking the Christopher reference while not considering the modification being done to the combination.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

Conferees:

                                                                                                                                                                                                       /MICHAEL J TSAI/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.